Case: 16-14990   Date Filed: 01/23/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14990
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:12-cr-00115-SCJ-LTW-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ADRIAN STEPHENS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 23, 2017)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 16-14990   Date Filed: 01/23/2017   Page: 2 of 5


      Adrian Stephens appeals the district court’s modification of the conditions of

his supervised release to require that he stay at a halfway house for six months.

Stephens contends that this requirement involved a greater deprivation of liberty

than was reasonably necessary. After careful review, we affirm.

      We review the modification of supervised release under 18 U.S.C. § 3583(e)

for an abuse of discretion. See United States v. Serrapio, 754 F.3d 1312, 1318

(11th Cir. 2014) (reviewing modification of conditions of probation, under 18

U.S.C. § 3563, for an abuse of discretion); United States v. Moran, 573 F.3d 1132,

1137 (11th Cir. 2009) (“We review the imposition of special conditions of

supervised release for abuse of discretion.”). When reviewing for an abuse of

discretion, we generally will reverse only if we are left with a definite and firm

conviction that the district court has made a clear error in judgment. Moran, 573
F.3d at 1137.

      Under 18 U.S.C. § 3583(e)(2), district courts have the authority to “modify,

reduce, or enlarge the conditions of supervised release, at any time prior to the

expiration or termination of the term of supervised release,” after considering

certain factors listed in 18 U.S.C. § 3553(a).       The § 3553(a) factors to be

considered include (1) the nature and circumstances of the offense; (2) the

defendant’s history and characteristics; (3) the need to provide adequate

deterrence; (4) the need to protect the public; (5) the need to provide the defendant


                                         2
              Case: 16-14990     Date Filed: 01/23/2017   Page: 3 of 5


with educational or vocational training, medical care, or other correctional

treatment; (6) the kinds of sentences and the sentencing range established for the

defendant’s offense, (7) any pertinent policy statements; (8) the need to avoid

unwarranted sentence disparities; and (9) the need to provide restitution. See id.;

18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D), (a)(4)–(7).

      In modifying a defendant’s supervised-release conditions, a district court

may impose a special condition to the extent it is (1) is reasonably related to the

nature and circumstances of the offense, the history and characteristics of the

defendant, and the sentencing goals of deterrence, protection of the public, and

rehabilitation; (2) involves no greater deprivation of liberty than is reasonably

necessary to accomplish the goals of deterrence, protection of the public, and

rehabilitation; and (3) is consistent with any pertinent policy statements issued by

the Sentencing Commission.          18 U.S.C. § 3583(d)(l)–(3); see 18 U.S.C.

§ 3583(e)(2) (modifications may be made pursuant to “the provisions applicable to

the initial setting of the terms and conditions of post-release supervision” in

§ 3583(d)). To extent that those three conditions are met, the court may impose

“any condition set forth as a discretionary condition of probation in § 3563(b).” 18

U.S.C. § 3583(d). Section 3563(b) allows a court, in its discretion, to require that a

defendant “reside at, or participate in the program of, a community corrections

facility,” such as a halfway house. 18 U.S.C. § 3563(b)(11).


                                          3
              Case: 16-14990     Date Filed: 01/23/2017   Page: 4 of 5


      Here, the district court did not abuse its discretion in modifying Stephens’s

conditions of supervised release to require that he spend six months at a halfway

house. See Moran, 573 F.3d at 1139–40. Stephens does not dispute that the

condition is reasonably related to the pertinent § 3553(a) factors, but he argues that

the requirement was not reasonably necessary to accomplish the purposes of

sentencing. The court reasonably could have required more intensive counseling

and treatment, Stephens contends, but placing him in a halfway house is

unreasonable because it will make it more difficult for him to receive outpatient

treatment for alcohol abuse and to maintain full-time employment.

      However, the district court reasonably concluded, in light of Stephens’s

history and characteristics, that requiring him to spend some time in a halfway

house was necessary to accomplish the goals of rehabilitation and protection of the

public. See 18 U.S.C. § 3583(d)(2). Although Stephens was employed and was

participating in counseling, he also had a number of supervised-release violations

involving the use or abuse of alcohol. Two prior violations involved the use of

alcohol in connection with driving, which plainly poses a threat to the public.

Later, Stephens was found lying in his driveway, intoxicated and asleep, and the

violation giving rise to this appeal likewise involved the use of alcohol. The court




                                          4
                Case: 16-14990      Date Filed: 01/23/2017      Page: 5 of 5


reasoned that, based on these prior violations, Stephens was at risk of ending up

back in prison and that he would benefit from a more controlled environment.1

       Moreover, the district court took into account Stephens’s concerns when

imposing the special condition. Specifically, the court based its modification

decision on assurances from the government and the Probation Office that the

halfway house was willing to work with Stephens to ensure that he was able to

continue his group therapy and maintain his employment. The record therefore

does not indicate that the court committed a clear error of judgment in modifying

the conditions of his supervised release.              See Moran, 573 F.3d at 1137.

Accordingly, the district court did not abuse its discretion, and we affirm.

       AFFIRMED.




       1
          Stephens does not argue that rehabilitation was an improper factor for the court to
consider in ordering him to reside at the halfway house, so we do not reach any issue in that
regard. Cf. United States v. Vandergrift, 754 F.3d 1303, 1309–10 (11th Cir. 2014) (holding that
the district court erred in considering rehabilitation when it sentenced the defendant to 24
months’ imprisonment upon the revocation of supervised release).
                                              5